Lumpkin, Justice.
It was sought to differentiate this case from that of Henderson v. Walker, 55 Ga. 481, solely for the reason that it appears in the present case that the railroad company *802was put into the bands of the receivers upon its own petition.
It is true that in bis reasoning in support of the decision in the case above cited, Judge Bleckley did say (see page 483), “Unless the contrary appeared, the receivership is to be deemed a compulsory one; there is no presumption that the receivers went in on the application of the company or by its consent.” But it by no means follows that if it bad appeared that the railroad company bad actually itself applied for the appointment of receivers, the decision in that case would have been different.
The truth is, Henderson’s case' is based upon the proposition that the receiver of a railroad company is in no sense a railroad company. He represents, not the company, but the court; and it follows that statutes enacted solely for the purpose of regulating the liability of railroad companies, and dealing with them exclusively, cannot properly, by implication, be held applicable also to a receiver in charge of a railroad and operating it under the orders of a court.

Judgment affirmed.